 
Exhibit 10.7
 
 
INTERCOMPANY REVOLVING PROMISSORY NOTE
 
June __, 2017
$[TBD]

 
FOR VALUE RECEIVED, and subject to the terms and conditions set forth herein,
Aemetis, Inc., a Delaware corporation (the “Borrower”), hereby unconditionally
promises to pay to the order of Goodland Advanced Fuels, Inc., a Delaware
corporation, or its assigns (the “Holder”, and together with the Borrower, the
“Parties”), the principal amount of [Ten Million Dollars] ($[10,000,000]) (the
“Loan”) or, if less, then the aggregate of such amounts the Holder has disbursed
to the Borrower pursuant to Section 2.2, together with all accrued interest
thereon, as provided in this Intercompany Revolving Promissory Note (the
“Note”).
 
 
1. Definitions. Capitalized terms used herein shall have the meanings set forth
in this Section 1.
 
“Advance” means each disbursement made by the Holder to the Borrower pursuant to
Section 2.2.
 
“Borrowing Notice” has the meaning set forth in Section 2.2.
 
“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by law to
close.
 
“Commitment Period” means the period from the date hereof to the earlier of (a)
the Maturity Date, (b) the date, if any, on which the Noteholders have no
further obligation to make loans under the Note Purchase Agreement or (c) the
date of termination in whole of the Revolving Line Commitment (as defined in the
Note Purchase Agreement) pursuant to the terms of the Note Purchase Agreement.
 
“Debt” of the Borrower, means all (a) indebtedness for borrowed money; (b)
obligations secured by a Lien on property (to the extent of the fair market
value of the related property), whether or not the obligation secured thereby
shall have been assumed and whether or not the obligation secured is the
obligation of the owner or another party, except trade accounts payable arising
in the ordinary course of business secured by a purchase money security interest
(c) any obligation on account of deposits or advances, (d) obligations for the
deferred purchase price of property or services, except trade payables arising
in the ordinary course of business; (e) obligations evidenced by notes, bonds,
debentures or other similar instruments; (f) obligations as lessee under capital
leases; (g) obligations in respect of any interest rate swaps, currency exchange
agreements, commodity swaps, caps, collar agreements or similar arrangements
entered into by the Borrower providing for protection against fluctuations in
interest rates, currency exchange rates or commodity prices or the exchange of
nominal interest obligations, either generally or under specific contingencies;
(h) obligations under acceptance facilities and letters of credit; (i)
guaranties, endorsements (other than for collection or deposit in the ordinary
course of business), and other contingent obligations to purchase, to provide
funds for payment, to supply funds to invest in any Person, or otherwise to
assure a creditor against loss, in each case, in respect of indebtedness set out
in clauses (a) through (h) of a Person other than the Borrower; and (j)
indebtedness set out in clauses (a) through (i) of any Person other than
Borrower secured by any lien on any asset of the Borrower, whether or not such
indebtedness has been assumed by the Borrower.
 
 
-1-

 
 
“Default” means any of the events specified in Section 8 which constitutes an
Event of Default or which, upon the giving of notice, the lapse of time, or both
pursuant to Section 8 would, unless cured or waived, become an Event of Default.
 
“Default Rate” means a rate of interest per annum equal to the Interest Rate
plus six percent (6%) per annum.
 
“Event of Default” has the meaning set forth in Section 8.
 
“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time.
 
“Interest Rate” for each Advance shall be equal to the interest rate payable as
of the date of such Advance to the Noteholders pursuant to the Note Purchase
Agreement or, if the Note Purchase Agreement shall not be in effect, a rate of
interest per annum equal to twelve percent (12%).
 
“Lien” means any mortgage, pledge, hypothecation, encumbrance, lien (statutory
or other), charge or other security interest.
 
“Loan” has the meaning set forth in the introductory paragraph.
 
“Material Adverse Effect” means any condition or circumstance which has had, or
could reasonably be expected to have, a material adverse effect on (i) the
property, nature of assets, business, results of operations, prospects,
performance, liabilities or condition (financial or otherwise) of the Borrower;
(ii) the rights or remedies of the Holder hereunder, (iii) the ability of the
Borrower to perform its obligations hereunder or otherwise in connection with
the Loan, or (v) the validity or enforceability of any of this Note.
 
“Maturity Date” means the Maturity Date (as such term is defined in the Note
Purchase Agreement).
 
“Note Purchase Agreement” means that certain Note Purchase Agreement (including
all exhibits and schedules hereto, as the same may be amended, supplemented,
modified and/or restated from time to time entered into as of June __, 2017, by
and among the Holder, as borrower, the noteholders party thereto or which
thereafter become parties thereto by means of assignment and assumption as
described therein (the “Noteholders”), and Third Eye Capital Corporation, as
administrative agent and collateral agent for the Noteholders (the “Agent”).
 
“Outstanding Amount” means the sum of the outstanding principal amount of the
Revolving Advances, the unpaid interest thereon, and all other Note Indebtedness
relating to the Revolving Line under the Note Purchase Agreement. All defined
terms used in this definition of “Outstanding Amounts” shall have the meaning
ascribed thereto under the Note Purchase Agreement.
 
 
-2-

 
 
“Parties” has the meaning set forth in the introductory paragraph.
 
“Person” means any individual, corporation, limited liability company, trust,
joint venture, association, company, limited or general partnership,
unincorporated organization, governmental authority or other entity.
 
2. Loan Disbursement Mechanics.
 
2.1 Commitment. Subject to Section 2.2, the Holder shall make available to the
Borrower one or more Advances during the Commitment Period in an aggregate
amount not to exceed the Loan less the Outstanding Amount. During the Commitment
Period the Borrower may repay and reborrow in accordance with the provisions
hereof.
 
2.2 Advances. As a condition to the disbursement of any Advance, the Borrower
shall, at least seven (7) Business Days prior to the requested disbursement
date, deliver to the Holder and to Agent a written notice (the “Borrowing
Notice”) in substantially in the form set out in Schedule A hereto setting out
(a) that no Default has occurred and is continuing; (b) the amount of the
Advance and a description of how the Advance will be used by the Borrower; and
(c) the date on which the Advance is to be disbursed. Each Borrowing Notice
shall be deemed to repeat the Borrower's representations and warranties in
Section 6 as of the date of such Borrowing Notice. Upon receipt of the Borrowing
Notice, the Holder may, but is under no obligation to, make available to the
Borrower on the disbursement date the amount set out in the notice in
immediately available funds.
 
3. Final Payment Date; Optional Prepayments.
 
3.1 Final Payment Date. The aggregate unpaid principal amount of the Loan, all
accrued unpaid interest and all other amounts payable under this Note shall be
due and payable on the Maturity Date, unless otherwise provided in Section 9.
 
3.2 Optional Prepayment. The Borrower may prepay the Loan in whole or in part at
any time or from time to time without penalty or premium by paying the principal
amount to be prepaid together with accrued interest thereon to the date of
prepayment. Subject to the other terms and conditions hereof, amounts borrowed
may be repaid and reborrowed from time to time.
 
4. Interest.
 
4.1 Interest Rate. The outstanding principal of the Advances made hereunder
(including, to the extent permitted by law, on interest thereon not paid when
due) shall from the date made or incurred until indefeasibly paid in full in
cash shall bear interest at a per annum rate equal to the Interest Rate, but not
to exceed the maximum rate described in Section 4.4 hereof.
 
4.2 Default Rate. If an Event of Default shall have occurred and be continuing,
all outstanding principal of and, to the fullest extent permitted by law, all
past due interest on the Advances shall bear interest at a rate per annum equal
to the Default Rate. Interest payable at the Default Rate shall be payable from
time to time on demand.
 
 
-3-

 
 
4.3 Interest Payment Dates. Interest on the Advances shall be payable on the
outstanding principal of the Advances in arrears for the preceding calendar
month on the first Business Day of each calendar month, commencing on first
Business Day of the calendar month following the disbursement of an Advance
under Section 2.2 hereunder.
 
4.4 Interest Rate Limitation. If at any time and for any reason whatsoever, the
interest rate payable on any Advance shall exceed the maximum rate of interest
permitted to be charged by the Holder to the Borrower under applicable law, such
interest rate shall be reduced automatically to the maximum rate of interest
permitted to be charged under applicable law.
 
5. Payment Mechanics.
 
5.1 Manner of Payments. All payments of interest and principal shall be made in
lawful money of the United States of America no later than 3:00 PM Pacific Time
on the date on which such payment is due by wire transfer of immediately
available funds to the Holder's account at a bank specified by the Holder in
writing to the Borrower from time to time.
 
5.2 Application of Payments. All payments made hereunder shall be applied first
to the payment of any fees or charges outstanding hereunder, second to accrued
interest, and third to the payment of the principal amount outstanding under the
Note.
 
5.3 Business Day Convention. Whenever any payment to be made hereunder shall be
due on a day that is not a Business Day, such payment shall be made on the next
succeeding Business Day and such extension will be taken into account in
calculating the amount of interest payable under this Note.
 
5.4 Evidence of Debt. The Holder is authorized to record on its books and
records each Advance made to the Borrower and each payment or prepayment
thereof. The entries made by the Holder shall, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
obligations of the Borrower therein recorded; provided, however, that the
failure of the Holder to record such payments or prepayments, or any inaccuracy
therein, shall not in any manner affect the obligation of the Borrower to repay
(with applicable interest) the Advances in accordance with the terms of this
Note.
 
5.5 Rescission of Payments. If at any time any payment made by the Borrower
under this Note is rescinded or must otherwise be restored or returned upon the
insolvency, bankruptcy or reorganization of the Borrower or otherwise, the
Borrower's obligation to make such payment shall be reinstated as though such
payment had not been made.
 
6. Representations and Warranties. The Borrower hereby represents and warrants
to the Holder on the date hereof as follows:
 
6.1 Existence; Compliance With Laws. The Borrower is (a) a company duly formed,
validly existing and in good standing under the laws of the State of Delaware
and has the requisite power and authority, and the legal right, to own, lease
and operate its properties and assets and to conduct its business as it is now
being conducted and (b) in compliance with all laws.
 
 
-4-

 
 
6.2 Power and Authority. The Borrower has the power and authority, and the legal
right, to execute and deliver this Note and to perform its obligations
hereunder.
 
6.3 Authorization; Execution and Delivery. The execution and delivery of this
Note by the Borrower and the performance of its obligations hereunder have been
duly authorized by all necessary corporate action in accordance with all
applicable laws. The Borrower has duly executed and delivered this Note.
 
6.4 No Approvals. No consent or authorization of, filing with, notice to or
other act by, or in respect of, any governmental authority or any other Person
is required in order for the Borrower to execute, deliver, or perform any of its
obligations under this Note.
 
6.5 No Violations. The execution and delivery of this Note and the consummation
by the Borrower of the transactions contemplated hereby do not and will not (a)
violate any provision of the Borrower's organizational documents; (b) violate
any law applicable to the Borrower or by which any of its properties or assets
may be bound; or (c) constitute a default under any material agreement or
contract by which the Borrower may be bound.
 
6.6 Enforceability. The Note is a valid, legal and binding obligation of the
Borrower, enforceable against the Borrower in accordance with its terms.
 
6.7 No Litigation. No action, suit, litigation, investigation or proceeding of,
or before, any arbitrator or governmental authority is pending or threatened by
or against the Borrower or any of its property or assets (a) with respect to the
Note or any of the transactions contemplated hereby or (b) that would be
expected to materially adversely affect the Borrower's financial condition or
the ability of the Borrower to perform its obligations under the Note.
 
7. Affirmative Covenants. Until all amounts outstanding in this Note have been
paid in full, the Borrower shall:
 
7.1 Maintenance of Existence. (a) Preserve, renew and maintain in full force and
effect its corporate or organizational existence and (b) take all reasonable
action to maintain all rights, privileges and franchises necessary or desirable
in the normal conduct of its business, except, in each case, where the failure
to do so would not reasonably be expected to have a Material Adverse Effect.
 
7.2 Compliance. Comply with (a) all of the terms and provisions of its
organizational documents; (b) its obligations under its material contracts and
agreements; and (c) all laws applicable to it and its business, in each case,
except where the failure to do so would not reasonably be expected to have a
Material Adverse Effect.
 
7.3 Payment Obligations. Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all its material
obligations of whatever nature, except where the amount or validity thereof is
currently being contested in good faith by appropriate proceedings, and reserves
in conformity with GAAP with respect thereto have been provided on its books.
 
 
-5-

 
 
7.4 Notice of Events of Default. As soon as possible and in any event within two
(2) Business Days after it becomes aware that a Default or an Event of Default
has occurred, notify the Holder in writing of the nature and extent of such
Default or Event of Default and the action, if any, it has taken or proposes to
take with respect to such Default or Event of Default.
 
7.5 Further Assurances. Upon the request of the Holder, promptly execute and
deliver such further instruments and do or cause to be done such further acts as
may be necessary or advisable to carry out the intent and purposes of this Note.
 
8. Events of Default. The occurrence and continuance of any of the following
shall constitute an Event of Default hereunder:
 
8.1 Failure to Pay. The Borrower fails to pay any principal amount of the Loan
when due or interest or any other amount when due.
 
8.2 Breach of Representations and Warranties. Any representation or warranty
made or deemed made by the Borrower to the Holder herein is incorrect in any
material respect on the date as of which such representation or warranty was
made or deemed made.
 
8.3 Breach of Covenants. The Borrower fails to observe or perform any covenant,
condition or agreement contained in this Note other than those specified in
Section 8.1 and such failure continues for 10 days.
 
8.4 Cross-Defaults. The Borrower fails to pay when due any of its Debt in excess
of $100,000 at any time outstanding (other than Debt arising under this Note) or
any interest or premium thereon when due (whether by scheduled maturity,
acceleration, demand or otherwise) and such failure continues after the
applicable grace period, if any, specified in the agreement or instrument
relating to such Debt.
 
8.5 Bankruptcy.  
 
(a) the Borrower commences any case, proceeding or other action (i) under any
existing or future law relating to bankruptcy, insolvency, reorganization, or
other relief of debtors, seeking to have an order for relief entered with
respect to it, or seeking to adjudicate it as bankrupt or insolvent, or seeking
reorganization, arrangement, adjustment, winding-up, liquidation, dissolution,
composition or other relief with respect to it or its debts or (ii) seeking
appointment of a receiver, trustee, custodian, conservator or other similar
official for it or for all or any substantial part of its assets, or the
Borrower makes a general assignment for the benefit of its creditors;
 
(b) there is commenced against the Borrower any case, proceeding or other action
of a nature referred to in Section 8.5(a) above which (i) results in the entry
of an order for relief or any such adjudication or appointment or (ii) remains
undismissed, undischarged or unbonded for a period of 90 days;
 
(c) there is commenced against the Borrower any case, proceeding or other action
seeking issuance of a warrant of attachment, execution or similar process
against all or any substantial part of its assets which results in the entry of
an order for any such relief which has not been vacated, discharged, or stayed
or bonded pending appeal within 90 days from the entry thereof;
 
 
-6-

 
 
(d) the Borrower takes any action in furtherance of, or indicating its consent
to, approval of, or acquiescence in, any of the acts set forth in Section
8.5(a), Section 8.5(b) or Section 8.5(c) above; or
 
(e) the Borrower is generally not, or shall be unable to, or admits in writing
its inability to, pay its debts as they become due.
 
8.6 Judgments. One or more judgments for an amount in excess of $100,000 at any
time or decrees shall be entered against the Borrower and all of such judgments
or decrees shall not have been vacated, discharged, stayed or bonded pending
appeal within ninety (90) days from the entry thereof. Notwithstanding the
foregoing, the outstanding judgment against Borrower resulting from the case by
Cordillera Fund and The Industrial Company shall not result in an Event of
Default.
 
9. Remedies. Upon the occurrence of any Event of Default and at any time
thereafter during the continuance of such Event of Default, the Holder may at
its option, by written notice to the Borrower (a) terminate its commitment to
make any Advances hereunder; (b) declare the entire principal amount of this
Note, together with all accrued interest thereon and all other amounts payable
hereunder, immediately due and payable; and/or (c) exercise any or all of its
rights, powers or remedies under applicable law; provided, however that, if an
Event of Default described in Section 8.5 shall occur, the principal of and
accrued interest on the Loan shall become immediately due and payable without
any notice, declaration or other act on the part of the Holder.
 
10. Miscellaneous.
 
10.1 Governing Law. This Note and any claim, controversy, dispute or cause of
action (whether in contract or tort or otherwise) based upon, arising out of or
relating to this Note, and the transactions contemplated hereby shall be
governed by the laws of the State of New York.
 
10.2 Submission to Jurisdiction.
 
(a) The Borrower hereby irrevocably and unconditionally (i) agrees that any
legal action, suit or proceeding arising out of or relating to this Note may be
brought in the courts of the State of New York or of the United States of
America for the Southern District of New York and (ii) submits to the
jurisdiction of any such court in any such action, suit or proceeding. Final
judgment against the Borrower in any action, suit or proceeding shall be
conclusive and may be enforced in any other jurisdiction by suit on the
judgment.
 
(b) Nothing in this Section 10.2 shall affect the right of the Holder to (i)
commence legal proceedings or otherwise sue the Borrower in any other court
having jurisdiction over the Borrower or (ii) serve process upon the Borrower in
any manner authorized by the laws of any such jurisdiction.
 
10.3 Venue. The Borrower irrevocably and unconditionally waives, to the fullest
extent permitted by applicable law, any objection that it may now or hereafter
have to the laying of venue of any action or proceeding arising out of or
relating to this Note in any court referred to in Section 10.2(a) and the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.
 
 
-7-

 
 
10.4 Waiver of Jury Trial. THE BORROWER HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY RELATING TO THIS NOTE OR THE
TRANSACTIONS CONTEMPLATED HEREBY WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY.
 
10.5 Counterparts; Integration; Effectiveness. This Note and any amendments,
waivers, consents or supplements hereto may be executed in counterparts, each of
which shall constitute an original, but all taken together shall constitute a
single contract. This Note constitutes the entire contract between the Parties
with respect to the subject matter hereof and supersede all previous agreements
and understandings, oral or written, with respect thereto. Delivery of an
executed counterpart of a signature page to this Note by facsimile or in
electronic (i.e., “pdf” or “tif”) format shall be effective as delivery of a
manually executed counterpart of this Note.
 
10.6 Successors and Assigns. This Note may be assigned or transferred by the
Holder to any Person. The Borrower may not assign or transfer this Note or any
of its rights hereunder without the prior written consent of the Holder. This
Note shall inure to the benefit of, and be binding upon, the Parties and their
permitted assigns.
 
10.7 Waiver of Notice. The Borrower hereby waives demand for payment,
presentment for payment, protest, notice of payment, notice of dishonor, notice
of nonpayment, notice of acceleration of maturity and diligence in taking any
action to collect sums owing hereunder.
 
10.8 Amendments and Waivers. No term of this Note may be waived, modified or
amended except by an instrument in writing signed by both of the parties hereto.
Any waiver of the terms hereof shall be effective only in the specific instance
and for the specific purpose given.
 
10.9 Headings. The headings of the various Sections and subsections herein are
for reference only and shall not define, modify, expand or limit any of the
terms or provisions hereof.
 
10.10 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising on the part of the Holder, of any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.
 
10.11 Severability. If any term or provision of this Note is invalid, illegal or
unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Note or
invalidate or render unenforceable such term or provision in any other
jurisdiction.
 
10.12 Agent Rights. This Note is a Revolving Intercompany Note referred to in
the Note Purchase Agreement, and, constitutes a Pledged Note (as defined in the
General Security Agreement) of the Holder. The Holder and the Borrower hereunder
hereby acknowledge and agree that the Agent, for the benefit of the Noteholders,
may exercise all rights provided in the Note Purchase Agreement and the General
Security Agreement with respect to this Note.
 
[SIGNATURE PAGE FOLLOWS]
 
 
-8-

 
 
IN WITNESS WHEREOF, the Parties have executed this Note as of the date first set
forth above.
 
 
BORROWER:
 
[AEMETIS ADVANCED PRODUCTS KEYES, INC./ AEMETIS, INC.]
 
 
 
 
By: ______________________
Name:
Title:
 
 

 
HOLDER:
 
GOODLAND ADVANCED FUELS, INC.
 
 
By: ______________________
Name:
Title:
 

 
 
 
-9-

 

 
Schedule A
Form of Borrowing Notice
 
TO: 
GOODLAND ADVANCED FUELS, INC.
 
1. 
This Borrowing Notice is delivered to you pursuant to the Intercompany Revolving
Promissory Note, dated as of [__], 2017 (as amended, varied, supplemented,
restated, renewed or replaced at any time and from time to time, the “Note”),
entered into between AEMETIS, INC./AEMETIS ADVANCED PRODUCTS KEYES, INC. (the
“Borrower”), and GOODLAND ADVANCED FUELS, INC. (the “Holder”).
 
2. 
The Borrower hereby irrevocably requests an Advance in accordance with the
applicable terms and conditions of the Note, as follows:
 
(a)           Proposed disbursement date (which shall be a business day):      
                     ●
 
(b)           Aggregate principal amount of
Advance:                                                           $●
 
(c)           The proceeds of the Advance will be used
for:                                                   ●
 
3. 
All of the representations and warranties of the Borrower contained in the Note
are true and correct on and as of the date hereof as though made on and as of
the date hereof (and will be true and correct on and as of the proposed
disbursement date specified above as though made on and as of such date), in any
such case, except to the extent any such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date.
 
4. 
All of the covenants of the Borrower contained in the Note have been performed,
and all of the other conditions precedent to the Advance requested hereby and
all other terms and conditions contained in the Note to be complied with by the
Borrower have been fully met.
 
5. 
No Default has occurred and is continuing nor will any Default occur as a result
of the Advance being requested or the application of proceeds thereof.
 
Dated this ● day of● 201●.
 
AEMETIS, INC./AEMETIS ADVANCED PRODUCTS KEYES, INC.
 
    By:
 
 
Name:
Title:

 
 
-10-

 

 
ALLONGE TO INTERCOMPANY REVOLVING PROMISSORY NOTE
 
Allonge to Intercompany Revolving Promissory Note dated as of June __, 2017 made
by
Aemetis, Inc./Aemetis Advanced Products Keyes, Inc. in favor of Goodland
Advanced Fuels Goodland, Inc., in the original principal amount of $10,000,000.
 
ENDORSEMENT
 
This endorsement is delivered in connection with the Note Purchase Agreement
dated June __, 2017 among Goodland Advanced Fuels, Inc., the noteholders listed
on the signature pages thereto or which thereafter become parties thereto by
means of assignment and assumption as described therein, and Third Eye Capital
Corporation, as administrative agent and collateral agent for the noteholders
(as amended, restated, supplemented or otherwise modified from time to time) and
the other documents related thereto.
 
Pay to the order of _______________________________.
 
Dated: ___________________
 
GOODLAND ADVANCED FUELS, INC.
 
 
By:_______________________
Name:
Title:
 
 
 
-11-
